Citation Nr: 0400409	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Alpha-1 Antitrypsin 
deficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1968 to 
February 1970.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which allowed the 
Board to provide the notice required by 38 U.S.C. § 5103(a) 
and § 3.159(b)(1) and provided the appellant not less than 30 
days to respond to the notice), because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003) (DAV).   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV.  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In the Veterans Benefits Act of 2003, Congress reinstated 
VA's authority to make decisions on all claims without 
waiting one year.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

At his May 2003 Travel Board hearing before the undersigned 
Veteran's Law Judge, the appellant indicated that he had 
received treatment at the VA outpatient clinic in Canton, 
Ohio, in 2001 and 2002, but doubted that the clinical records 
were in his claims folder.  There are VA clinical records 
from Canton dated from January 2001 to January 2002 in the 
claims folder, but it is not clear that all pertinent 
treatment records have been obtained from that facility.  
Under the VCAA, VA has a responsibility to obtain all medical 
records pertinent to the appellant's claim.  

Accordingly, the claim is remanded to the RO for the 
following actions:  

1.  The RO should contact the VA clinic 
in Canton, Ohio, and request copies of 
the appellant's medical records 
pertaining to treatment he received there 
in 2001 and 2002.  All records obtained 
should be associated with the claims 
file.  

2. After the above requested action has 
been completed, the RO should adjudicate 
the claim of entitlement to service 
connection for Alpha-1 Antitrypsin 
deficiency.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


